Citation Nr: 1018044	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-00 025	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2007 and April 2009 decisions 
of the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In October 2009, the Veteran notified the RO that he 
wished to withdraw his appeal as to his claim of service 
connection for a heart disorder prior to the promulgation of 
a decision as to this claim by the Board.

2.  In March 2010, Veteran notified the Board that he wished 
to withdraw his appeal as to the claim for a higher 
evaluation for PTSD prior to the promulgation of a decision 
as to this claim by the Board.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of his 
appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in October 2009 the appellant notified 
that RO that he wished to withdraw his appeal as to his claim 
of service connection for a heart disorder.  Similarly, in 
March 2010 the appellant notified that Board that he wished 
to withdraw his appeal as to his claim for a higher 
evaluation for PTSD.  Both requests were received by VA prior 
to the Board issuing a decision as to these claims.  
Therefore, the Board finds that there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


